11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of J.B.O., a child,              * From the 106th District Court
                                                   of Dawson County,
                                                   Trial Court No. 17-02-19956.

No. 11-18-00092-CV                               * September 20, 2018

                                                 * Memorandum Opinion by Wright, S.C.J.
                                                   (Panel consists of: Bailey, C.J.,
                                                    Gray, C.J., sitting by assignment,
                                                    and Wright, S.C.J., sitting by
                                                    assignment)
                                                    (Willson, J., not participating)


       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.